In this action of assumpsit, a rule for judgment for want of a sufficient affidavit of defense, made absolute by the court below, was later opened and the judgment set aside after hearing on a rule to show cause why a rehearing should not be had. From this order plaintiff appealed.
An examination of the record in this case discloses that the facts averred in the pleadings are of so complicated a nature that this court will not enter summary judgment, but will dismiss the appeal and remit the case for trial, when as the result of careful examination and cross-examination of witnesses, the actual facts may be developed and an appropriate verdict and judgment *Page 200 
rendered: Griffith v. Sitgreaves, 81* Pa. 378, 382; Wilson v. Bryn Mawr Trust Co., 225 Pa. 146; Goodrich Rubber Co. v. Motor Tire Corporation, 291 Pa. 185, 187. Under the circumstances now before us, we will not discuss the complicated facts, as by so doing what we would say might be misleading when the actual facts are made to appear.
The appeal is dismissed and the case remitted to the court below.